  8:20-cv-00029-BCB-SMB Doc # 31 Filed: 08/27/20 Page 1 of 7 - Page ID # 202




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


THE OHIO NATIONAL LIFE INSURANCE
COMPANY,
                        Plaintiff,
        vs.
DEBRA L. ANDERSON,
                                                                        8:20-CV-29
                        Defendant, Cross-
                        Claimant, and Cross-
                        Defendant                           MEMORANDUM AND ORDER
and
DOUGLAS ANDERSON,
                        Defendant, Cross-
                        Defendant, and Cross-
                        Claimant


       This matter is before the Court on Plaintiff’s Motion for Judgment on Its Interpleader.

Filing 19. In compliance with Fed. R. Civ. P. 67 and NECivR 67.1, and pursuant to 28 U.S.C. §

1335 and Federal Rule of Civil Procedure 12(c), Plaintiff seeks leave to deposit interest on the

already-deposited funds which are the subject of the present interpleader action into the registry of

the Court. Filing 19. Plaintiff also seeks reasonable fees and costs associated with bringing this

action. As discussed below, the Court grants Plaintiff’s motion.

                                       I. BACKGROUND

       On January 17, 2020, plaintiff Ohio National Life Insurance Company (“ONLIC”) filed its

Complaint for Interpleader (Filing 1) pursuant to 28 U.S.C. § 1335 seeking to interplead the




                                                 1
    8:20-cv-00029-BCB-SMB Doc # 31 Filed: 08/27/20 Page 2 of 7 - Page ID # 203




proceeds of Whole Life Policy number 1079765 (the “Policy”) issued to insured Roger Anderson

with a death benefit of $67,733.49.1 Filing 1 at 2, 6. The Policy provides in pertinent part:

        The Ohio National Life Insurance Company will pay this policy’s benefits subject
        to its terms. Death proceeds will be paid to the Beneficiary upon receipt by Ohio
        National at its Home Office of due proof of the Insured’s death.

Filing 1-1 at 6.
        The Policy further provides in pertinent part with respect to the beneficiary as follows:
               Beneficiaries are classed as either Primary Beneficiaries or Contingent
        Beneficiaries, which determines their priority of rights to the policy proceeds.
        Beneficiaries are as stated in the application or in a separate designation. The
        Owner may designate or change the Beneficiary while the Insured is living. If the
        Owner is not the Insured, the Owner may designate or change the Beneficiary
        within 60 days after the Insured’s death. Beneficiary designations or changes
        require proper notice to Ohio National. If no other provision is made, surviving
        beneficiaries within the same class share equally. The interest of any beneficiary
        who dies before the Insured will pass to the surviving beneficiaries unless the
        Owner specifies otherwise. If no beneficiaries survive the Insured, death proceeds
        are payable to the Owner.

Filing 1-1 at 8.
        Roger Anderson designated “Debbie Anderson, Wife” as his primary beneficiary and

“Douglas Anderson, Brother” as his contingent beneficiary.2 Filing 1-1 at 18. In January of 2019,

as the result of a routine death audit, ONLIC learned that Roger Anderson died on December 9,

2018, and ONLIC initiated efforts to locate his Policy beneficiary. Filing 1 at 3. Debra “Debbie”

Anderson and Roger Anderson divorced one another prior to his death. Filing 1 at 3-4.

        Debra Anderson later submitted a claim to ONLIC seeking payment of Policy proceeds on

or about March 12, 2019. Filing 1 at 3. However, Neb. Rev. Stat. § 30-2333, effective August 24,

2017, provides in pertinent part as follows:


1
  The Court granted ONLIC leave to deposit the death benefit of $67,733.49 into the Court’s registry but reserved
“any determination of applicable interest and interpleading of such funds until the parties [had] fully litigated the
merits of [the] action.” Filing 6 at 1. ONLIC then deposited $67,733.49 into the Court’s registry. Filing 7.
2
  Debra and Douglas Anderson are the two named defendants in this action. See Filing 1. Both have filed cross-claims
against one another claiming entitlement to the Policy proceeds. See Filing 11; Filing 14.

                                                         2
   8:20-cv-00029-BCB-SMB Doc # 31 Filed: 08/27/20 Page 3 of 7 - Page ID # 204




        (d) Except as provided by the express terms of a governing instrument, a court
        order, or a contract relating to the division of the marital estate made between the
        divorced individuals before or after the marriage, divorce, or annulment, the
        divorce or annulment of a marriage:

        (1) Revokes any revocable

        (A) disposition or appointment of property made by a divorced individual to his or
        her former spouse in a governing instrument and any disposition or appointment
        created by law or in a governing instrument to a relative of the divorced individual’s
        former spouse;

        ...

        (f) Provisions of a governing instrument are given effect as if the former spouse
        and relatives of the former spouse disclaimed all provisions revoked by this section
        or, in the case of a revoked nomination in a fiduciary or representative capacity, as
        if the former spouse and relatives of the divorced individual’s former spouse died
        immediately before the divorce or annulment.

Neb. Rev. Stat. § 30-2333.

        Debra Anderson argues that Neb. Rev. Stat. § 30-2333 does not apply retroactively to

divorce that occurred prior to 2017, and therefore she is entitled to the Policy proceeds. Filing 1-6

at 2.

        Due to the potential for competing claims for the Policy proceeds and uncertainty regarding

the applicability of Neb. Rev. Stat. § 30-2333, ONLIC filed this interpleader action, admitting its

contractual liability under the Policy in the amount of $67,733.49, plus applicable interest. See

Filing 1. ONLIC is a disinterested stakeholder claiming no interest in the Policy proceeds and is

indifferent as to which of the defendants is entitled to those amounts. Filing 1 at 6. As noted

previously, ONLIC has already deposited the death benefit of $67,733.49 into the Court’s registry.

Filing 7. The applicable interest on this death benefit, agreed to by all parties and calculated from

the date of Roger Anderson’s death (December 9, 2018) until the date ONLIC deposited the death

benefit amount (January 23, 2020), is $2,286.74. Filing 19 at 6; Filing 21 at 3. ONLIC has incurred



                                                  3
  8:20-cv-00029-BCB-SMB Doc # 31 Filed: 08/27/20 Page 4 of 7 - Page ID # 205




$4,550.84 in attorneys’ fees and costs in bringing this interpleader action and requests payment in

that amount from the Policy proceeds. Filing 19 at 6; Filing 21 at 3, 6-14. Neither Debra nor

Douglas Anderson object to payment of these fees and costs. Filing 19 at 6.

                                         II. DISCUSSION

       “Federal statutory interpleader allows a party holding money or property to join the various

parties asserting mutually exclusive claims, thereby avoiding the threat of multiple liability or

multiple lawsuits.” Acuity v. Rex, LLC, 929 F.3d 995, 1000 (8th Cir. 2019) (citing Gaines v. Sunray

Oil Co., 539 F.2d 1136, 1141 (8th Cir. 1976)). An interpleading plaintiff “must deposit the money

or property in the registry of the district court.” Id. (citing 28 U.S.C. § 1335(a)). All parties agree

that a finite amount of interest in the amount of $2,286.74 has accrued on the Policy’s principal

death benefit of $67,733.49. Therefore, ONLIC must deposit that amount, and the Court grants

ONLIC’s unopposed motion to deposit $2,286.74 into the Court’s registry.

       ONLIC also requests reasonable attorneys’ fees and costs associated with bringing this

action. Filing 19 at 6. “A federal court has discretion to award costs and counsel fees to the

stakeholder in an interpleader action, whether brought under Rule 22 or the interpleader statute,

whenever it is fair and equitable to do so.” 7 Charles Alan Wright et al., Federal Practice &

Procedure (“FPP”) § 1719 (3d ed.); Hunter v. Fed. Life Ins. Co., 111 F.2d 551, 557 (8th Cir. 1940)

(“Since the court had jurisdiction of the [interpleader] suit, there can be no question of its power

to make reasonable allowances for attorneys’ fees.”). Courts generally “award costs and attorney

fees in interpleader actions only ‘if the plaintiff is (1) a disinterested stakeholder, (2) who had

conceded liability, (3) has deposited the disputed funds with the court, and (4) has sought a

discharge from liability.’” Progressive Universal Ins. Co. v. L.P., No. 4:13CV3032, 2013 WL




                                                  4
   8:20-cv-00029-BCB-SMB Doc # 31 Filed: 08/27/20 Page 5 of 7 - Page ID # 206




1820997, at *1 (D. Neb. Apr. 30, 2013) (quoting Metro. Life Ins. Co. v. Kubichek, 83 F. App’x

425, 431 (3d Cir. 2003)).

        Here, ONLIC’s motion for fees and costs is unopposed. Neither Debra nor Douglas

Anderson dispute that ONLIC is a disinterested stakeholder, and ONLIC has already admitted its

liability. Filing 1 at 6. ONLIC has deposited the Policy principal into the Court’s registry and seeks

to deposit the remaining interest into the Court’s registry. See Filing 19. Further, ONLIC seeks a

discharge of liability. See Filing 1; Filing 19. Thus, ONLIC will have met the requirements for an

award of costs and fees once the remaining interest is deposited.

        Further, no party has filed anything disputing that $4,550.84 is a reasonable, fair, and

equitable award for ONLIC’s work done and costs incurred related to this action. And, the

evidentiary index containing detailed itemizations and descriptions of time spent, tasks completed,

and expenditures made supports ONLIC’s request. See Filing 21 at 3, 6-14. Accordingly, ONLIC’s

request for fees and costs is conditionally granted upon its payment of $2,286.74 into the Court’s

registry.

                                       III. CONCLUSION

        For the foregoing reasons, the Court grants ONLIC’s Motion for Judgment on Its

Interpleader (Filing 19).

        IT IS ORDERED:

    1. Plaintiff Ohio National Life Insurance Company’s Motion for Leave to Deposit Its

        Contractual Liability (Filing 19) is granted;

    2. Plaintiff may deposit a check in the amount of $2,286.74 into the registry of the United

        States District Court for the District of Nebraska;




                                                  5
8:20-cv-00029-BCB-SMB Doc # 31 Filed: 08/27/20 Page 6 of 7 - Page ID # 207




3. Upon receipt of the aforementioned amount, the Clerk of Court shall release $2,264.10 of

   the previously interpleaded funds;

4. The Clerk shall prepare a check for $4,550.84, including the just-deposited $2,286.74 and

   released $2,264.10, representing Ohio National Life Insurance Company’s reasonable

   attorneys’ fees and costs, payable to The Ohio National Life Insurance Company c/o

   Chittenden, Murday & Novotny, LLC, 303 West Madison Street, Suite 1400, Chicago, IL

   60606;

5. Ohio National Life Insurance Company is ordered to complete an Internal Revenue Service

   Form W-9 and submit the completed form via e-mail to the Clerk of Court;

6. Upon receipt of such Form W-9, the Clerk of Court shall mail the prepared check for said

   funds to The Ohio National Life Insurance Company c/o Chittenden, Murday & Novotny,

   LLC, 303 West Madison Street, Suite 1400, Chicago, IL 60606;

7. Ohio National Life Insurance Company and its parents, subsidiaries, and affiliated

   companies, and their respective officers, directors, employees, agents, attorneys,

   representatives, shareholders, insurers, predecessors, successors, or assigns, have no further

   liability to Defendants, Debra L. Anderson and Douglas Anderson, or to either of them, or

   to any person or entity claiming through them, for the Proceeds of policy no. 1079765

   insuring the life of Roger Anderson or arising out of his death;

8. Defendants, Debra L. Anderson and Douglas Anderson, are collaterally estopped from

   commencing or prosecuting any proceeding or claim against ONLIC or its parents,

   subsidiaries, and affiliated companies, and any of their respective officers, directors,

   employees, agents, attorneys, representatives, shareholders, insurers, predecessors,




                                             6
8:20-cv-00029-BCB-SMB Doc # 31 Filed: 08/27/20 Page 7 of 7 - Page ID # 208




   successors, or assigns, in any state or federal court or other forum arising out of or related

   to the Policy or the death of Roger Anderson;

9. Ohio National Life Insurance Company has acted in good faith by interpleading its

   admitted liability under the Policy into the Court’s registry;

10. Ohio National Life Insurance Company is excused and dismissed from further attendance

   in this cause, and

11. The Clerk shall terminate Ohio National Life Insurance Company as a party to this action.



   Dated this 27th day of August, 2020.


                                                  BY THE COURT:


                                                  ___________________________
                                                  Brian C. Buescher
                                                  United States District Judge




                                             7
